PROMISSORY NOTE


$300,000.00
 
October 17, 2011





FOR VALUE RECEIVED, INFINITE GROUP, INC., a Delaware corporation, with an
address at 60 Office Park Way, Pittsford, New York 14534 (“IGI”), promises to
pay to the order of THE PENSION BENEFIT GUARANTY CORPORATION, a wholly-owned
United States government corporation with an address at 1200 K Street, N.W.,
Washington D.C. 20005-4026 (“PBGC" or the “Holder”), in lawful money of the
United States of America, the principal sum of Three Hundred Thousand Dollars
($300,000.00) pursuant to the terms of this Promissory Note (this “Note”), which
evidences indebtedness under that certain Settlement Agreement, of even date
herewith, by and between the Holder and IGI (as the same may be amended,
superseded or otherwise modified from time to time, the “Settlement Agreement”),
together with interest accruing on the outstanding principal balance from the
date hereof at the rate or rates hereinafter specified.  This Note is secured by
security interests in all of IGI’s assets which is evidenced by a Security
Agreement and Mortgage(s)/Deed(s) of Trust (collectively with this Note and the
Settlement Agreement, the “Settlement Documents”).  Capitalized terms not
defined in this Note have the definitions ascribed to them in the Settlement
Agreement.  The following additional terms shall apply to this Note:


1.           Rate of Interest.   The amount of principal outstanding under this
Note will bear interest at the fixed rate of 6.0% per annum (the “Fixed
Rate”).  Interest will be calculated on the basis of a year of 365 days.


2.           Payment Terms.  The principal, together with interest at the Fixed
Rate, shall be payable over seven (7) years on the 15th day of the last month of
each calendar quarter as follows:


2.1.           Commencing on December 15, 2011 and continuing thereafter until
March 15, 2018, quarterly payments of principal and interest shall be payable in
the specified payment amounts set forth in the amortization schedule attached
hereto and incorporated herein by reference as Exhibit A (the “Amortization
Schedule”).
 
2.2.           If any payment under this Note shall become due on a Saturday,
Sunday or public holiday under the laws of the United States of America, such
payment shall be made on the next succeeding business day but such extension of
time shall not be included in computing interest in connection with such
payment.  Payments received shall be applied in accordance with the Amortization
Schedule.


3.           Prepayment.  The principal and any accrued interest may be prepaid
(in whole or in part) at any time by IGI, at its option, without penalty, upon
written notice to PBGC.  All prepayments shall be applied in reverse order of
maturity.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Events of Default; Remedies.  The occurrence of any Event of
Default set forth in the Settlement Agreement will be deemed to be an “Event of
Default” under this Note.  Upon the occurrence of an Event of Default: (a) the
outstanding principal balance and accrued interest hereunder together with any
additional amounts payable hereunder may be accelerated by Holder without demand
or notice of any kind in which case all such amounts will immediately become due
and payable; and (b) Holder may exercise from time to time any of the rights and
remedies available under this Note, under any other Settlement Document, under
applicable law, or in equity.


5.           Miscellaneous.   All notices, demands, requests, consents,
approvals and other communications required or permitted hereunder must be in
writing and sent in the manner provided in Section 10.2 of the Settlement
Agreement.  No delay or omission on Holder’s part to exercise any right or power
arising hereunder will impair any such right or power or be considered a waiver
of any such right or power, nor will Holder’s action or inaction impair any such
right or power.  No modification, amendment or waiver of any provision of this
Note or consent to any departure by IGI therefrom will be effective unless made
in a writing signed by Holder.  If any provision of this Note is found to be
invalid by a court, all the other provisions of this Note will remain in full
force and effect.


This Note has been delivered to and accepted by Holder and will be deemed to be
made in the State of New York. this note will be interpreted and the rights and
liabilities of holder determined in accordance with the laws of the State of New
York, excluding its conflict of laws rules, except to any extent preempted by
federal law.  IGI hereby irrevocably consents to the jurisdiction of the United
States District Court for the District of Columbia; provided that nothing
contained in this Note will prevent Holder from bringing any action, enforcing
any award or judgment or exercising any rights against IGI, against any
security, or against any property of IGI within any other county, state or other
foreign or domestic jurisdiction.  IGI waives any objection based on venue or
forum non conveniens with respect to any such action instituted in the United
States District Court for the District of Columbia.


7.           WAIVER OF JURY TRIAL.  IGI irrevocably waives any and all rights to
a trial by jury in any action, proceeding or claim of any nature relating to
this note, any documents executed in connection with this note (including
without limitation, any Settlement Documents) or any transaction contemplated in
any of such documents.


IN WITNESS WHEREOF, intending to be legally hereby, IGI executes this Note as of
the date first written above.
 
 
WITNESS:
 
BORROWER:
         
INFINITE GROUP, Inc.
     
/s/ James Witzel 
  By:
/s/ James Villa
 
      James Villa, Acting Chief Executive Officer and President

 
 
 
2

--------------------------------------------------------------------------------

 
 

         
Year
   
Beginning
   
Interest
         
---Total Payment----
   
Ending
 
Year
 
Quarter
   
No
   
Balance
      6.00 %  
Principal
   
Quarter
   
Year
   
Balance
                                                                               
                         
2011
    4       1       300,000       4,500       3,000       7,500            
297,000  
2012
    1               297,000       4,455       3,000       7,455            
294,000         2               294,000       4,410       3,000       7,410    
        291,000         3               291,000       4,365       3,000      
7,365       29,730       288,000         4       2       288,000       4,320    
  3,000       7,320               285,000  
2013
    1               285,000       4,275       3,000       7,275              
282,000         2               282,000       4,230       3,000       7,230    
          279,000         3               279,000       4,185       3,000      
7,185       29,010       276,000         4       3       276,000       4,140    
  3,000       7,140               273,000  
2014
    1               273,000       4,095       3,000       7,095              
270,000         2               270,000       4,050       3,000       7,050    
          267,000         3               267,000       4,005       3,000      
7,005       28,290       264,000         4       4       264,000       3,960    
  3,000       6,960               261,000  
2015
    1               261,000       3,915       78,000       81,915              
183,000         2               183,000       2,745       3,000       5,745    
          180,000         3               180,000       2,700       3,000      
5,700       100,320       177,000         4       5       177,000       2,655  
    3,000       5,655               174,000  
2016
    1               174,000       2,610       3,000       5,610              
171,000         2               171,000       2,565       3,000       5,565    
          168,000         3               168,000       2,520       3,000      
5,520       22,350       165,000         4       6       165,000       2,475    
  3,000       5,475               162,000  
2017
    1               162,000       2,430       3,000       5,430              
159,000         2               159,000       2,385       3,000       5,385    
          156,000         3               156,000       2,340       3,000      
5,340       21,630       153,000         4       7       153,000       2,295    
  3,000       5,295               150,000  
2018
    1               150,000       2,250       3,000       5,250              
147,000         2               147,000       2,205       3,000       5,205    
          144,000         3               144,000       2,160       144,000    
  146,160       161,910       0                                                
                                                          300,000              
           



 
3

--------------------------------------------------------------------------------

 